DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 06/03/2022. Claim 35 is new.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 5-9, 11-14, 16-19, 22, 32-33, 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “…by the machine, from persistent storage…”.The Examiner understands certain types of storage such as non-volatile RAM and flash-based RAM are persistent; however, the specification does not teach this type of storage. 
Dependent claims are rejected also because they do not resolve their parent claims’ deficiencies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9, 11 – 14, 16 – 19, 22 and 32 - 35  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematical concepts and mental processes without significantly more. 
Under Step 1, Claim 1 is a “method for receiving sensor data from one or more sensors at a vehicle, the sensor data having been generated while the vehicle traveled a route”
Under Step 2A Prong 1, Claim 1 recites “”analyzing the sensor data, the analyzing comprising: 




based on the vehicle having traveled the route and the adjusted risk associated with the route, generating, 
These are steps that can be done either mentally by pen and paper by the mind once the human has the data analyzed by the sensor. Additionally, while a human could have visually observed events during driving, the human could also mentally observe the sensor data. There is no specifics of what type of sensor data is in Claim 1. So, for example, it could be video images that a human can mentally observe and evaluate, or it could be other types of sensor data a human can view and then evaluate to make a determination.  Additionally, although the claim recites that the determining step is completed by a machine, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by machine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by machine” language, the claim encompasses the user manually determining a risk safety event based on one or more risk sources (such as the weather, the road conditions, the amount of traffic, and so forth, see Specification as submitted by Applicant – page 10) and the one of more safety events (such as a vehicle crash, a near-crash, or another unsafe condition at the vehicle see Specification as submitted by Applicant – page 10). For example, a driver noticing the road conditions and the speeding drivers could take mental note that a safety event may take place and can mentally determine the risk of such without using a machine. 
For mathematical concepts, the Applicant’s specification provides examples of how some of the steps are done, and they are mathematically related. More is expounded in Response to the arguments section. 
The nominal recitation of “a machine” does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.  The machine itself can also be analyzed as an additional element essentially under Step 2A prong 2 as simply a tool to execute the abstract idea. 
Under Step 2A Prong 2, the additional element is of “by machine” step. The limitation does not include elements that are sufficient to amount to significantly more than the judicial exception because the machine is a tool to execute the abstract idea and is not practical application. Other additional elements are the “receiving” sensor data step, “storing” the sensor data, “retrieving the sensor data form the memory”, “accessing the persistent storage” to retrieve data representing a normalized risk of safety event.  These elements all amount to mere data gathering required to perform the abstract idea and are insignificant activity that do not make the claim into a practical application.  
Under Step 2B , the additional elements are the same as those in Step 2A Prong 2. For the same reasons as why they do not make the abstract idea into a practical application, they also do not add significantly more to the abstract idea.the additional element step is “accessing, from persistent storage, data representing a normalized risk of a safety event…” This judicial exception is not integrated into a practical application because the “accessing” step is insignificant activity directed to data gathering required for the abstract idea.  
Additionally, adding sensors in communication with “a machine” does not make it a practical application as the sensors are tools used in data gathering. 

Claims 2, 5-9, 11-19, 22, 32 - 35 are also mental processes, some of which may incorporate calculating math (e.g. the sum in Claim 13-14),  due to being specific in the type of data being considered and further calculations. There is nothing additional that makes it a practical application or significantly more.  

	For further discussion, See response to arguments below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-9, 11 – 14, 16 – 19, 22 and 32 - 35  are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy (US 20180342034). 

	Claim 1, as best understood, see 112 above, Kislovskiy discloses a method, comprising:
 	receiving by a machine in communication with one or more sensors at a vehicle,  sensor data from the one or more sensors at the vehicle, the sensor data having been generated while the vehicle traveled a route; storing, in memory of the machine, the sensor data;  after the vehicle has traveled the route, retrieving the sensor data from the memory and analyzing the sensor data retrieved from the memory by the machine analyzing the sensor data retrieved from the memory by the machine, the analyzing comprising [see at least Figs 1B and 7, claim 20 and p0036, p0037, p0042, p0047, p0054, p0100, p0115 -  - training can correspond to supervised or unsupervised machine learning methods to accurately quantify 

fractional risk for traversing any given path segment based on historical harmful event data and/or close call data from AV logs and other sensor systems (e.g., driver computing devices); The AV 500 can be equipped with multiple types of sensors 502 which can combine to provide a computerized perception, or sensor view, of the space and the physical environment surrounding the AV 500. Likewise, the control system 520 can operate within the AV 500 to receive sensor data 515 from the sensor suite 502 and to control the various control mechanisms 570 in order to autonomously operate the AV 500. For example, the control system 520 can analyze the sensor data 515 to generate low level commands 558 executable by the acceleration system 572, steering system 557, and braking system 576 of the AV 500. Execution of the commands 558 by the control mechanisms 570 can result in throttle inputs, braking inputs, and steering inputs that collectively cause the AV 500 to operate along sequential road segments according to a route plan 567; Referring to FIG. 7, the risk regression system can collect log data and/or sensor data from vehicles operating along capability-in-scope paths of a given region (700). As described herein, the capability-in-scope paths can comprise candidate paths for autonomous vehicles operation. The paths need not be solely paved road lanes, but can rather comprise any path along any combination of paved or unpaved roadways, aerial lanes, water lanes, and the like. In various aspects, the risk regression system can collect log data from AVs, operating within the capability-in-scope paths (702). The log data can comprise sensor data from the AVs, telemetry data, diagnostics data, and recorded input data performed by the AV's control system 520. Referring to FIG. 7, the risk regression system can collect log data and/or sensor data from vehicles operating along capability-in-scope paths of a given region (700). As described herein, the capability-in-scope paths can comprise candidate paths for autonomous vehicles operation. The paths need not be solely paved road lanes, but can rather comprise any path along any combination of paved or unpaved roadways, aerial lanes, water lanes, and the like. In various aspects, the risk regression system can collect log data from AVs, operating within the capability-in-scope paths (702). The log data can comprise sensor data from the AVs, telemetry data, diagnostics data, and recorded input data performed by the AV's control system 520];


by the machine, identifying, based on the sensor data, one or more risk sources encountered by the vehicle while the vehicle traveled the route, the one or more risk sources including at least one other vehicle encountered by the vehicle along the route [see at least Fig 1B and p0031, p0047 -  a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections);  The AV 110 can process image data or sensor data, corresponding to the sensor view 113 from a set of on-board sensors in-order to detect dynamic objects that are, or may potentially be, in the path of the AV 110. In an example shown, the dynamic objects include a pedestrian 114 and another vehicle 127—each of which may potentially cross into a road segment along which the AV 110 traverses];

by the machine, identifying, based on the sensor data, one or more safety events that were experienced by the vehicle with respect to the one or more risk sources, the one or more safety events including at least one safety event experienced with respect to the at least one other vehicle [see at least p0050 – p0054 – the AV software management system 200 may be used to, for example, train a new risk regressor 230, train a new trip classifier 250, or verify a new software version 252 being run on SDAVs 281 of an AV fleet 285. The AV software management system 200 can comprise a database 240 storing trip log data 242, historical event data 244, and software version logs 246 that include verified software versions 251 and new, or in-progress, software versions 242;  the new software versions 252 can include updates to the manner in which the AV interprets or responds to sensor data (e.g., perception or object prediction updates), can correspond to hardware updates and/or sensor configurations on the AV, or can correspond to localization map updates. In one example, a new software version 252 that simplifies sensor data processing, the AV software management system 200 can include a fractional harmful event quantifier 245 that can computationally analyze historical event data 244 for the given region, such as vehicle incidents and collisions, to determine a fractional risk value 247 for each path segment of the given region. In further implementations, the fractional harmful event quantifier 245 can also parse through trip logs 242 from the SDAVs 281 and FAVs 289 operating throughout the given region to identify trip anomalies, such as harmful events and close calls, to further factor into the fractional risk values 247. As provided herein, a harmful event can correspond to physical contact between an AV and another object, such as another vehicle, a curb, a road sign, a pedestrian, and the like. A close call can correspond to any scenario in which a certain risk threshold has been exceeded. For example, a close call can be identified as spikes in accelerometer data in the trip logs 242, which can correspond to hard braking events or swerving events. In other examples, close calls can correspond to the AV inadvertently breaching an exclusion zone, such as a crosswalk, an intersection, or getting too close to a pedestrian or other vehicle. Such close calls can be identified by the fractional harmful event quantifier 245 in, for example, the live sensor data within the trip logs 242];

by the machine, accessing, from persistent storage, data representing a normalized risk of a safety event associated with a normalized route different from the route [see at least Figs 1 and 5, p0103 – p0108 - In general, the sensor systems 502 collectively provide sensor data 515 to a perception engine 540 of the control system 520. The perception engine 540 can access a database 530 comprising stored localization maps 532 of the given region in which the AV 500 operates. The localization maps 532 can comprise a series of road segment sub-maps corresponding to the autonomy grid map 105 described with respect to FIG. 1];and 








by the machine, adjusting the risk of the safety event associated with the route based on the data representing the normalized risk of the safety event associated with the normalized route [see at least p0036, p0057, p0131 - training can correspond to supervised or unsupervised machine learning methods to accurately quantify fractional risk for traversing any given path segment based on historical harmful event data and/or close call data from AV logs and other sensor systems (e.g., driver computing devices). Such training can further correspond to supervised or unsupervised machine learning methods to accurately classify a given route—based on an aggregate risk quantity for the route—to determine which vehicle types are capable of servicing the route (e.g., between HDVs, SDAVs, and FAVs) and which software versions are certified for execution to service the route. In certain examples, the simulation engine 260 can further execute plan-based evaluation of the new software version 252 by confining the new software version 252 to the recorded trip log 242 without enabling free execution of vehicle trajectories. In further examples, the simulation engine 260 can adjust parameters of the simulation based on the simulation configurations 274, and can thus simulate AV failures (e.g., sensor failures or mechanical failures), sensor data occlusions, additional entities (e.g., simulated vehicles, objects, or pedestrians), and the like];






based on the vehicle having traveled the route and the risk associated with the route, generating, by machine, a measure of risk for a driver of the vehicle [see p0080 - a specialized risk regressor 330 can determine a generalized aggregate risk for a given trip route 337 and then determine individual risk values for the trip route 337 for each vehicle in a candidate set of vehicles 323. In such implementations, the risk regressor 330 can receive the candidate set of vehicles 323 from the matching engine 320. For each vehicle, the risk regressor 330 can determine a risk score for servicing the transport request 371].

Kislovskiy does not specifically teach by the machine, determining, based on the one or more risk sources and the one or more safety events, a risk of a safety event associated with the route.
However, it does teach that the AV log data from AVs traveling throughout the region. As an example, log-sets from AVs can be processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections [see p0026, p0031]. 
The Examiner uses the fractional risk quantities for the path (probability of a harmful event) as teaching the risk of a safety event. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify      Kislovskiy to include by machine, determining, based on the one or more risk sources and the one or more safety events, a risk of a safety event associated with the route, for the purpose of providing adequate safety of AV operations on public roads—as well as continuously advancing software development in areas of perception, object classification, path prediction, control input responses (e.g., steering, braking, and acceleration inputs), and the like.


Claim 2,  Kislovskiy discloses the method of claim 1, in which the risk is measured by a risk score [see p0080 -  a specialized risk regressor 330 can determine a generalized aggregate risk for a given trip route 337 and then determine individual risk values for the trip route 337 for each vehicle in a candidate set of vehicles 323. In such implementations, the risk regressor 330 can receive the candidate set of vehicles 323 from the matching engine 320. For each vehicle, the risk regressor 330 can determine a risk score for servicing the transport request 371].

Claim 5,  Kislovskiy discloses the method of claim 1, in which the sensors are included in one or more telematics devices at the vehicle [see p0063 - The log data 291 can comprise live or recorded sensor data (e.g., image data, stereoscopic camera data, LIDAR data, radar data), telemetry data (e.g., indicating the vehicle's position, orientation, velocity, current route plan, current trajectory, etc.), diagnostics data (e.g., indicating the vehicle's tire pressures, engine temperature, fuel or energy level, and faults or failures in the sensor, hardware, or mechanical components of the vehicle), and/or input data indicating the AV control system acceleration, braking, and steering input responses].

Claim 6, Kislovskiy discloses the method of claim 1, in which the one or more risk sources include environmental risk sources due to conditions or features of the environment in which the vehicle is operated [see p0031 –  “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections). Furthermore, an example risk regressor may further factor in current environmental conditions (e.g., rain, snow, clouds, road conditions, lighting, lighting direction, and the like)]. 



Claim 7, Kislovskiy discloses the method of claim 6, in which the environmental risk sources include other vehicles in the environment [see p0054 - the fractional harmful event quantifier 245 can also parse through trip logs 242 from the SDAVs 281 and FAVs 289 operating throughout the given region to identify trip anomalies, such as harmful events and close calls, to further factor into the fractional risk values 247… A close call can correspond to any scenario in which a certain risk threshold has been exceeded. For example, a close call can be identified as spikes in accelerometer data in the trip logs 242, which can correspond to hard braking events or swerving events. In other examples, close calls can correspond to the AV inadvertently breaching an exclusion zone, such as a crosswalk, an intersection, or getting too close to a pedestrian or other vehicle]. 



Claim 8, Kislovskiy discloses the method of claim 6, comprising filtering, from the one or more risk sources, risk sources due to conduct of a driver of the vehicle [p0080 - the risk regressor 330 can receive the candidate set of vehicles 323 from the matching engine 320. For each vehicle, the risk regressor 330 can determine a risk score for servicing the transport request 371. For example, the risk regressor 330 can lookup AV state data 343 and/or the live driver data 347 for each vehicle to output a set of candidate risk values 333 to the matching engine 320].


Claim 9,  Kislovskiy discloses the method of claim 1, in which the one or more safety events include a crash of the vehicle or near-crash of the vehicle, or both [see p0054 -  the fractional harmful event quantifier 245 can also parse through trip logs 242 from the SDAVs 281 and FAVs 289 operating throughout the given region to identify trip anomalies, such as harmful events and close calls, to further factor into the fractional risk values 247…a harmful event can correspond to physical contact between an AV and another object, such as another vehicle, a curb, a road sign, a pedestrian, and the like. A close call can correspond to any scenario in which a certain risk threshold has been exceeded. For example, a close call can be identified as spikes in accelerometer data in the trip logs 242, which can correspond to hard braking events or swerving events. In other examples, close calls can correspond to the AV inadvertently breaching an exclusion zone, such as a crosswalk, an intersection, or getting too close to a pedestrian or other vehicle. Such close calls can be identified by the fractional harmful event quantifier 245 in, for example, the live sensor data within the trip logs 242]. 

Claim 11, Kislovskiy discloses the method of claim 1, in which determining the risk associated with the route comprises calculating a sum of a risk of a safety event posed by each of the respective one or more risk sources encountered by the vehicle [see p0169 -  the on-demand transport system can determine an overall risk value for each route as a weighted sum of at least a plurality of the individualized risk value, the generalized risk value, and the failed ride or unplanned detour probability described herein (1530)].


Claim 12, Kislovskiy discloses the method of claim 11, in which the sum of the risk comprises a weighted sum  [see p0169 -  the on-demand transport system can determine an overall risk value for each route as a weighted sum of at least a plurality of the individualized risk value…].

Claim 13, Kislovskiy discloses the method of claim 11, in which determining the risk associated with the route comprises determining a sum of the one or more safety events relative to the sum of the risk [see at least p0037, p0055, p0173 - the examples described herein achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis, trip classification, and robust software verification; each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call; the on-demand transport system can ultimately select an optimal, lowest risk vehicle to service a given transport request based on a weighted risk sum…].




Claim 14, Kislovskiy discloses the method of claim 13, in which the sum of the one or more safety events comprises a weighted sum in which each of the one or more safety events is weighted based on the severity of the safety event [see p0173 - the on-demand transport system can ultimately select an optimal, lowest risk vehicle to service a given transport request based on a weighted risk sum]. 

Claim 16, Kislovskiy discloses the method of claim 1, comprising normalizing the risk based on a standard level of risk experienced for past period of operation of the vehicle [see p0116 - the risk regression system can further correlate the log data or sensor data to a static set of risk parameters corresponding to nominal environmental conditions and nominal path conditions (e.g., a dry road)].

Claim 17, Kislovskiy discloses the method of claim 1, in which the vehicle is a first vehicle, the method comprising: based on the sensor data from the one or more sensors at the first vehicle, determining a measure of risk for a driver of a second vehicle based on the second vehicle having traveled along at least part of the traveling of the route by the first vehicle [see at least p0054, 0131 - the AV software management system 200 can include a fractional harmful event quantifier 245 that can computationally analyze historical event data 244 for the given region, such as vehicle incidents and collisions, to determine a fractional risk value 247 for each path segment of the given region. In further implementations, the fractional harmful event quantifier 245 can also parse through trip logs 242 from the SDAVs 281 and FAVs 289 operating throughout the given region to identify trip anomalies, such as harmful events and close calls, to further factor into the fractional risk values 247; The AV software management system can further adjust simulation parameters to further refine the simulation, and further execute the simulations (925). For example, the AV software management system can include additional actors, such as other vehicles or AVs, pedestrians, and other objects (927)]. 


Claim 18, Kislovskiy discloses the method of claim 17, comprising determining the measure of risk for the driver of the second vehicle based on identifying, from the sensor data from the one or more sensors of the first vehicle, one or more risk sources encountered by the second vehicle along the at least part of the route [see at least p0037, p0055 - a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis, trip classification, and robust software verification; each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call. This set of current conditions can include lighting conditions, weather conditions (e.g., precipitation or fog), road conditions (e.g., wet, icy, dry, or drying), traffic conditions (e.g., other vehicles and/or pedestrian traffic), a time of day or time of week, and the like. As described below, for a given trip route 252, the current conditions 253 for the trip route 252 can be compared to the condition-depend fractional risk values 247 for the risk regressor 230 to ultimately determine the aggregate risk value 232 for the resultant trip].


Claim 19, Kislovskiy discloses the method of claim 17, comprising identifying, based on the sensor data from the one or more sensors at the first vehicle, one or more safety events experienced by the second vehicle during with respect to the one or more risk sources [see at least Fig 1B and p0031, p0047 -  a “risk regressor” or “risk regression engine” may be used interchangeably throughout to describe machine learning techniques and/or algorithms to compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections);  The AV 110 can process image data or sensor data, corresponding to the sensor view 113 from a set of on-board sensors in-order to detect dynamic objects that are, or may potentially be, in the path of the AV 110. In an example shown, the dynamic objects include a pedestrian 114 and another vehicle 127—each of which may potentially cross into a road segment along which the AV 110 traverses].

Claim 22,  Kislovskiy discloses the method of claim 1, comprising combining the risk of a safety event associated with the route with a risk of a safety event for one or more other  routes for which the vehicle has traveled; and generating the measure of risk for the vehicle or the driver of the vehicle based in part on the combined risk.  However,  it does teach that the AV log data from AVs traveling throughout the region. As an example, log-sets from AVs can be processed by a trained risk regressor to determine a fractional risk quantity for an AV operating on any given path segment; compute fractional risk quantities for any given path segment of a given region (e.g., a certain probability that a harmful event will occur for any given traversal of a specified lane of a road segment between intersections;  the on-demand transport system can determine an overall risk value for each route as a weighted sum of at least a plurality of the individualized risk value, [see p0026, p0031, p0169].
Also discloses, a specialized risk regressor 330 can determine a generalized aggregate risk for a given trip route 337 and then determine individual risk values for the trip route 337 for each vehicle in a candidate set of vehicles 323. In such implementations, the risk regressor 330 can receive the candidate set of vehicles 323 from the matching engine 320. For each vehicle, the risk regressor 330 can determine a risk score for servicing the transport request 371 [see p0080]. 
The Examiner uses the fractional risk quantities for the path (probability of a harmful event) as teaching the risk of a safety event. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify      Kislovskiy to include combining the risk of a safety event associated with the route with a risk of a safety event for one or more other  routes for which the vehicle has traveled; and generating the measure of risk for the driver of the vehicle based in part on the combined risk, for the purpose of providing adequate safety of AV operations on public roads—as well as continuously advancing software development in areas of perception, object classification, path prediction, control input responses (e.g., steering, braking, and acceleration inputs), and the like.


Claim 32, Kislovskiy discloses the method of claim 1, in which generating the measure of risk for the driver comprises: determining, based on the sensor data, a period of operation for the vehicle while the vehicle traveled the route [see p0116 - the risk regression system can further correlate the log data or sensor data to a static set of risk parameters corresponding to nominal environmental conditions and nominal path conditions (e.g., a dry road)].
and adjusting the period of operation based on the risk of a safety event associated with the route [see p0032 - a routing engine can determine a set of routes between the pick-up location and destination, and the risk regressor can determine an aggregate risk quantity for each of those routes given the current or predicted conditions (e.g., conditions at the time the vehicle traverses a particular path segment), and provide a lowest risk route or other optimal route (e.g., optimized across risk, time, dollar earnings, etc.) as output to a trip classifier and/or vehicle matching engine that ultimately pairs the requesting user with an available vehicle].

Claim 33, Kislovskiy discloses the method of claim 32, in which the period of operation comprises a distance or time traveled by vehicle along the route [see at least p0053 -  the on-demand transport system 201, which can determine an optimal route between the pick-up location and the destination (e.g., a shortest route in terms of distance or time). In some examples, the on-demand transport system 201 can determine a plurality of possible routes, and the risk regressor 230 can determine an aggregate risk value 232 for each of the plurality of possible routes.

Claim 34, Kislovskiy discloses the method of claim 32, in which the risk associated with the route comprises a normalized risk [see p0116 - the risk regression system can further correlate the log data or sensor data to a static set of risk parameters corresponding to nominal environmental conditions and nominal path conditions (e.g., a dry road)]; and 
adjusting the period of operation comprises applying the normalized risk to the period of operation to produce a risk-normalized period of operation [see at least p0037, p0075, p0124 - the examples described herein achieve a technical effect of safely expanding autonomous vehicle operations through dynamic risk analysis, trip classification, and robust software verification; each harmful event or close call can be correlated with a set of current conditions at the time of the event or close call; the trip classifier 350 can enable HDVs 387 and SDAVs 381 to service the transport request 371, as well can authorizing the use of the unverified software version 346 for either logging verification mileage or excluding the trip from a logged verification set; the use of an unverified software version can be attributed to two distinct risk thresholds—a first risk threshold for including the trip in its verification mileage set, and a second risk threshold for excluding the trip from its verification set]. 

Claim 35, Kislovskiy discloses the method of claim 1, further comprising transmitting the measure of risk to a device for presentation to a use [see at least Fig 14, p0164 - the transport management system can determine individual risk values for each of the drivers in the candidate set for each of the plurality of routes options, and select a most optimal driver (e.g., a least risky driver/route combination) to service the transport request (1430). Once a most optimal driver is selected, the transport management system can transmit a transport invitation and route data to the selected driver to facilitate the trip over the least risk route (1440).
	









Response to Arguments
	35 USC § 101
The Applicant argues, see Remarks pages 7 – 10 of response on 06/03/2022:
Mathematical Concept – Claim 1:
Stating, the Office has clearly defined mathematical concepts to be "mathematical relationships, mathematical formulas or equations, and mathematical calculations.” Claim 1 does not recite mathematical relationships, mathematical formulas or equations, or mathematical calculations. As such, claim 1 is not directed to a mathematical concept.
	The Examiner respectfully disagrees. 
First, the Applicants specification para 0026 states:
In some cases, the technology can determine the safety performance of a vehicle by calculating the number of safety events experienced by the vehicle over a particular period of operation relative to the risk score for the vehicle over the same period. For example, the technology may determine from the sensor data that, over a distance of one mile, the vehicle encountered ten risk sources and experienced one safety event in the form of a near-crash. Based on the ten identified risk sources and the risk of a safety event posed by each source, the technology can determine the risk of a safety event for the vehicle over the mile, which can be represented as a risk score. Assuming, for example, that the risk score for the vehicle over the mile is determined to be 0.05 (indicating a 5% chance of a safety event), the technology can divide the number of safety events (1) by the risk score (0.05) to determine that the safety performance of the vehicle over the mile is equal to 20. In this way, safety events can serve as a measure of the materialization of risk at the vehicle, and the risk score can serve as a measure of the risk of a safety event experienced by the vehicle.
Regardless of the sensor data, which appears the analysis relies on, this analysis is a mathematical equation, in which Claim 1 recites “by a machine”, there is nothing more that precludes the process from practically being performed in the mind. In fact, over a distance of one mile, a person could count the number or risk sources experienced by the vehicle and a driver, and apply a safety event to each source (such as a vehicle crash, a near-crash, or another unsafe condition at the vehicle), can divide the number of safety events by a risk score and determine the safety performance of a vehicle. 
If the claims actually recited that the vehicle was controlled provided the specification support it, that would be a clear example of a practical application where the analysis of the data is used to control a vehicle in some manner. 
Additionally, the Applicant merely argues mathematical concepts as a stand-alone analysis.  This is incorrect in the analysis of a claim in respect to 35 USC § 101.
The Claim must be analyzed under Step 1 (Statutory categories) and Step 2A (Judicial Exceptions), Step 2A has Prong 1 and Prong 2.  See below for teachings. 

    PNG
    media_image1.png
    608
    1110
    media_image1.png
    Greyscale



Step 2A, Prong 2 – The applicant did NOT address integration into a practical application. 
As prior to the new teaching of Step 2A and 2B.   Step 2B, analyzing inventive concept (aka significantly more) remains the same as in prior analysis of 35 USC § 101.

Therefore, the Examiner disagrees with the 101 argument only half made by the Applicant.  The Examiner did not merely address Mathematical concepts and Mental Processes, but also addressed Step 2A, Prong 2, see 35 USC § 101 above.







Certain Methods of Organizing Human Activity  (see Remarks pages 8 – 9)
Applicant states “The claimed subject matter does not fall into the category of methods of organizing human activity, as that term has been used by the Courts and the Office.
The Examiner respectfully disagrees.
The Examiner neither discussed nor used “Certain Methods of Organizing Human Activity” in the 35 USC § 101 rejection.  Therefore, there is no response to be made. 

Mental Processes – Claim 1 (see Remarks page 9)
Applicant states, “the Office has specified that "claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” Notably, the Office has specified that "claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations."6  Claim 1 involves features that can only be performed by execution in a machine.
The Examiner respectfully disagrees. 
The 101 analysis is as follows:  
Step 1, statutory category – Yes, the Claim is directed to one of a process, machine, manufacture of composition of matter.

Judicial Exemptions – 
	Prong 1:  	evaluate whether the claim recites a judicial exception	
	Prong 2:	evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.
If the recited exception is integrated into a practical application, then the claim is eligible. This concludes the eligibility analysis.
If the exception is not integrated into a practical application, then the claim is “directed to” the exception. It is this analysis that the Applicant did not argue or address in the Remarks.  Applicant needs to separate out the analysis so that the entire claim is not only analyzed under Step 2A Prong 1.
The prior Office Action stated:
The nominal recitation of “a machine” does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
Under Step 2A Prong 2, the additional element is of “analyzing the sensor data by machine” step. The limitation does not include elements that are sufficient to amount to significantly more than the judicial exception because the “analyzing” step is insignificant activity directed to data gathering required for the abstract idea.  
The Applicant argues that the “human mind is not equipped to perform…” the recitations in Claim 1.  The Examiner notes, that perhaps if the recitation included that data is gathered during the vehicle’s travels and not “after the vehicle travels…” then it may be concluded that data retrieved during the trip and analyzed during the trip would overcome the 101 rejection.  However, the recitation of “after the vehicle has travelled …” retrieving sensor data can certainly be done by a human mind.  For example, during the trip a vehicle sensor determines the temperature of the vehicle at an engine rpm and reports it at 5ms increments.  The data is then retrieved by a diagnostic tool which a person is using from the OBD.  A person can then determine when the engine was at its hottest and at what speed. Simple human engineering analysis.
Regardless of the sensor data, which appears the analysis relies on, this analysis is a mathematical equation, in which Claim 1 recites “by a machine”, there is nothing more that precludes the process from practically being performed in the mind. In fact, over a distance of one mile, a person could count the number or risk sources experienced by the vehicle and a driver, and apply a safety event to each source (such as a vehicle crash, a near-crash, or another unsafe condition at the vehicle), can divide the number of safety events by a risk score and determine the safety performance of a vehicle. 

35 USC § 103
Applicant’s arguments with respect to all claim(s) have been considered.  The Examiner disagrees that Kislovskiy does not teach the new recitations in the amendment – see above for details.  Also, with respect to persistent storage, the Examiner considers this to be new matter, see 112(a) above, as it is not taught in the Applicant’s specification. 
	






	
	Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664